        Case 1:16-cv-01534-JEB Document 521-2 Filed 05/20/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,
                                                       Case No. 1:16-cv-1534-JEB
                        Plaintiff,                     (and Consolidated Case Nos. 16-cv-1796
                                                       And 17-cv-267)
        and

 CHEYENNE RIVER SIOUX TRIBE,

                       Plaintiff-Intervenor,
        v.

 U.S. ARMY CORPS OF ENGINEERS,

                       Defendant-Cross,
                       Defendant,

       and

 DAKOTA ACCESS, LLC,

                       Defendant-Intervenor,
                       Cross Claimant.



                                      [PROPOSED] ORDER

       Upon consideration of the motion of members of Congress for leave to file their proposed

amici curiae brief in support of Plaintiffs, it is hereby

       ORDERED that the motion is GRANTED.



       Dated: _______________                                   _______________________
                                                                JAMES E. BOASBERG
                                                                United States District Judge




                                                   1
